DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 1/4/2021. 
Claims 1-24 are pending in the application.  
The information disclosure statement filed on 3/15/2021 has been considered.
Claim Objections
Claim 19 is objected to because of the following informalities:  per claim 19, it appears that memory needs to be changed to: a memory.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of U.S. Patent #10884721.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent claims anticipate the instant claims.
1. A computer-implemented method for generating a plurality of design solutions, the method comprising: generating a first branch object that specifies a first optimization problem and a first solver engine; generating a second branch object that specifies a second optimization problem, a second solver engine, and a dependency between the second optimization problem and the first optimization problem; executing the first solver engine to generate one or more solutions for the first optimization problem; and executing the second solver engine to generate one or more solutions for the second optimization problem (‘721, claim 1, A computer- 
2. The computer-implemented method of claim 1, wherein the first solver engine, during execution, performs one or more optimization operations on the first optimization problem (2. (Original) The computer-implemented method of claim 1, wherein processing the first optimization problem based on the first branch object comprises initiating the first solver engine to perform one or more optimization operations on the first optimization problem).  
3. The computer-implemented method of claim 1, wherein the second solver engine, during execution, processes the second optimization problem based on at least one solution generated for the first optimization problem by the first solver engine (3. (Original) The computer-implemented method of claim 1, wherein processing the second optimization problem based on the second branch object comprises initiating the second solver engine to process the second optimization problem based on at least one solution generated for the first optimization problem by the first solver engine).  
4. The computer-implemented method of claim 3, wherein the at least one solution generated for the first optimization problem comprises an initial solution for the second optimization problem (4. (Original) The computer-implemented method of claim 3, wherein the at least one solution generated for the first optimization problem comprises an initial solution received by the second solver engine for processing the second optimization problem).  

Per claims 11-20, these media and system version claims correspond to patent media version claims 1 and 11-19 respectively.
 				Allowable Subject Matter
Claims 1-24 are allowed over the prior arts.  While Iorio (cited) teaches generating a solution to an optimization problem receiving a problem specification and initiating an optimization algorithm associated with stored solution strategy,  Balestrazzi (cited) teaches a solution model corresponding to a solution tree with a solution branch for each solution comprising a sub-branch for each corresponding problem, Chung (cited) teaches a GUI for user to select final solutions to be implemented for identified performance bottlenecks in an application and for implementation of the selected solutions, Lopez teaches resuming optimization of code, Mallisetty et al. (cited) teach identifying impacted code branches and promoting code changes among affected branches to handle defect resolution, US20170364432 teaches optimization solver for a problem, US20130290973 teaches solutions for a combinatorial optimization problem, ultimately, the prior arts of record, taken alone or in combination, do not teach generating a first branch object that specifies a first optimization problem and a first solver engine; generating a second branch object that specifies a second optimization problem, a second solver engine, and a dependency between the second optimization problem and the first optimization problem; executing the first solver engine to generate one or more solutions for the first optimization problem; and executing the second solver engine to generate one or more solutions for the second optimization problem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/               Primary Examiner, Art Unit 2193